Citation Nr: 1018617	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an extension of the temporary total 
evaluation because of treatment requiring additional 
convalescence for the service-connected status post right 
knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2006 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2009.  

This case was previously before the Board in June 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to an extension of the temporary 
total evaluation because of treatment requiring additional 
convalescence for the service-connected status post right 
knee replacement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include the 
following: mood disorder secondary to general medical 
conditions, currently evaluated as 50 percent disabling, 
effective June 25, 2004; right carpal tunnel syndrome, 
currently evaluated as 30 percent disabling, effective 
November 2, 2001; status-post total right knee replacement, 
currently evaluated as 30 percent disabling, effective March 
1, 2008; degenerative arthritis of the left knee associated 
with status-post total right knee replacement, currently 
evaluated as 10 percent disabling, effective August 31, 2005; 
left ankle sprain, currently evaluated as noncompensably 
disabling, effective May 7, 1998; and scar, residual 
appendectomy with infection of E. Coli, pseudomonas, 
fusbacterim varium, currently evaluated as noncompensably 
disabling, effective February 17, 1999.  The RO assigned a 
combined disability evaluation of 80 percent, effective March 
1, 2008, for these service-connected disabilities.

2.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran 
contends that he is unemployable due to his service-connected 
disabilities.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such 
as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran filed a claim of entitlement to TDIU in August 
2004.  The Veteran's service-connected disabilities include 
the following: mood disorder secondary to general medical 
conditions, currently evaluated as 50 percent disabling, 
effective June 25, 2004; right carpal tunnel syndrome, 
currently evaluated as 30 percent disabling, effective 
November 2, 2001; status-post total right knee replacement, 
currently evaluated as 30 percent disabling, effective March 
1, 2008; degenerative arthritis of the left knee associated 
with status-post total right knee replacement, currently 
evaluated as 10 percent disabling, effective August 31, 2005; 
left ankle sprain, currently evaluated as noncompensably 
disabling, effective May 7, 1998; and scar, residual 
appendectomy with infection of E. Coli, pseudomonas, 
fusbacterim varium, currently evaluated as noncompensably 
disabling, effective February 17, 1999.  The RO assigned a 
combined disability evaluation of 80 percent, effective March 
1, 2008, for these service-connected disabilities.

As such, the Board notes that the Veteran meets the schedular 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

In a VA treatment note, dated in November 2003, the veteran 
was reported to be working.

In February 2004 the Veteran was evaluated by a private 
doctor in conjunction with the Veteran's claim for Vocational 
Rehabilitation and Employment benefits.  The doctor noted 
that the Veteran should avoid work situations involving 
constant standing, walking on slipper or cluttered floors, 
around moving or hazardous machinery, or much repetitive 
wrist motion.  The doctor noted that the Veteran could stand 
for 2 to 3 hours a day with breaks and could sit continuously 
for 2 to 3 hours.  The doctor stated that the Veteran's 
standing and ambulation difficulties placed him in the 
sedentary strength category.  In summary the doctor stated 
that the Veteran had deficiencies in concentration, 
persistence and pace due to his pain and depression and that 
these would result in failure to complete tasks in a timely 
manner in work settings.

Based in part on this report, in March 2004 the Veteran was 
found to be infeasible for employment and/or training by VA 
Vocational Rehabilitation and Employment.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 2004.  The veteran reported that he was 
working as a forklift operator; however, due to his physical 
problems he was having increasing difficulty completing his 
work responsibilities.  However, the examiner did not render 
an opinion regarding whether the veteran's conditions 
rendered him unemployable.

Subsequently, the Veteran in his testimony before the 
undersigned Veterans Law Judge reported that he was last 
employed as a forklift operator in September 2004.

The Veteran was terminated from the VA Vocational 
Rehabilitation and Employment program in January 2005 for 
non-pursuit.

In a private psychiatric consultation note dated in February 
2005, Dr. E.M. noted that the veteran's cognitive function 
was generally intact, that he may have some concentration 
difficulties at times but that he appeared to be "capable of 
adequate task persistence," that the veteran had 
"difficulties with anger control" but was "capable of 
appropriate interaction," and that the veteran was "capable 
of adequate adaptation and of routine, repetitive tasks on a 
sustained basis."

In a Supplemental Questionnaire to Treating Physician as to 
Mental Residual Functional Capacity a VA physician noted that 
the veteran had marked restriction of activities of daily 
living; marked difficulty maintaining social functioning; 
marked difficulty in maintaining concentration, persistence, 
or pace in the timely and appropriate completion of tasks; 
moderate difficulty in understanding, carrying-out and 
remembering instructions; marked difficulty responding 
appropriately to supervision; marked difficulty responding 
appropriately to co-workers; marked difficulty responding 
appropriately to customary work pressures; marked difficulty 
in performing simple tasks; and moderate difficulty to 
perform repetitive tasks.

In April 2006 the Veteran was afforded a VA C&P psychiatric 
examination.  After examination the examiner rendered the 
opinion that there was no evidence that the Veteran's 
depression would prevent him from maintaining meaningful 
employment as a forklift operator.

In April 2006 the Veteran was afforded a VA C&P general 
medical examination.  After examination the examiner noted 
that the Veteran has worked at a variety of jobs since 
discharge from the military in 1991, including self employed 
as a karaoke operator.  The examiner noted that the Veteran's 
current limitations may make it difficult to move musical 
equipment but that he could certainly perform a sedentary 
type job or operate sound equipment.

The Board finds that Entitlement to a TDIU is not warranted.  
The Board acknowledges that the Veteran meets the schedular 
requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a).  The 
Board further acknowledges that in a February 2004 private 
physician note it was reported that the Veteran had 
deficiencies in concentration, persistence and pace due to 
his pain and depression and that these would result in 
failure to complete tasks in a timely manner in work 
settings.  However, the Board notes that the Veteran was 
employed up to September 2004 as a forklift operator and 
after examination in April 2006 was noted to be able to 
perform sedentary work.  As the preponderance of the evidence 
is against a finding that the Veteran is unemployable due to 
his service-connected disabilities, entitlement to TDIU must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that as the veteran meets the schedular 
criteria for a TDIU and, as noted above, is found to not be 
unemployable, consideration of a TDIU pursuant to 38 C.F.R. 
§ 4.16(b) is not warranted.

The Board further finds that as the Veteran has not been 
found to be unemployable and has been noted to be capable of 
sedentary work, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected conditions that would take 
the veteran's case outside the norm so as to warrant 
extraschedular consideration.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).




II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records, the records associated with the Veteran's 
claim for Social Security Administration disability benefits, 
and the records associated with the Veteran's claim of 
entitlement vocational rehabilitation and employment 
services.  The appellant submitted private treatment records 
from Drs. J.W., R.L., E.M., L.L., G.M., Sacred Heart Medical 
Group, Baptist Hospital, West Florida Hospital, Central 
Mississippi Medical Center, Central Mississippi Orthopedics 
Clinic  The appellant was afforded VA medical examinations in 
April 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a TDIU is denied.


REMAND

In a rating decision dated in May 2008 the RO denied 
entitlement to an extension of the temporary total evaluation 
because of treatment requiring additional convalescence for 
the service-connected status post right knee replacement.  In 
January 2009, the Veteran expressed his disagreement with the 
RO's denial of his claim of entitlement to an extension of 
the temporary total evaluation because of treatment requiring 
additional convalescence for the service-connected status 
post right knee replacement for service connection.  To date, 
the RO has not issued the Veteran a Statement of the Case 
(SOC) with respect to this claim.  Under the circumstances, 
the Board has no discretion and is obliged to remand this 
issue to the RO for the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC 
with respect to his claim of entitlement 
to an extension of the temporary total 
evaluation because of treatment requiring 
additional convalescence for the service-
connected status post right knee 
replacement, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.  The RO should allow the appellant 
the requisite period of time for a 
response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


